Citation Nr: 0924508	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  08-07 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
August 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

A hearing was held before the undersigned Veterans' Law Judge 
in April 2009 and a transcript of this hearing is of record. 


FINDINGS OF FACT

1.  There is no objective medical evidence of limitation of 
motion of the thoracolumbar spine; muscle spasm, guarding, 
localized tenderness, abnormal gait or spinal contour; or 
intervertebral disc syndrome with incapacitating episodes.  
However, there is evidence of arthritis in two or more minor 
joints.  

2.  The Veteran suffers from mild incomplete paralysis of the 
sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for 10 percent disability rating for the 
Veteran's service-connected low back disability have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a Diagnostic 
Code 5239 (2008).

2.  The criteria for entitlement to a disability rating of 10 
percent for radiculopathy of the left lower extremity have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 8520 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R., Part 4 (2008).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.

The Veteran's low back disability is currently rated under 
Diagnostic Code 5239, spondylolisthesis, using the General 
Rating Formula for Diseases and Injuries of the Spine found 
at 38 C.F.R. § 4.71.  

Under 38 C.F.R. § 4.71, disabilities of the spine are 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine (General Formula) or the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Ratings are assigned with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area affected by residuals of injury or disease as 
follows:

Unfavorable ankylosis of the entire 
spine........................................ 100

Unfavorable ankylosis of the entire thoracolumbar 
spine................. 50

[F]orward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine...................... 40

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; . 
. . ; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; . 
. . ; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal 
kyphosis...........................................
................................. 20

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; . 
. . ; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; . . . ; or, muscle 
spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 
50 percent or more of the 
height.............................................
................................................... 
10

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, . . . [n]ormal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
The normal combined range of motion . . . of the 
thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal 
motion provided in this note are the maximum that 
can be used for calculation of the combined range 
of motion. . . . 

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the 
following: difficulty walking because of a limited 
line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal 
segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Intervertebral disc syndrome may alternatively be evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, found in 38 C.F.R. § 4.71a.  
An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  VA is also directed that if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be evaluated 
on the basis of incapacitating episodes or under the General 
Formula, whichever method results in a higher rating.  Id. at 
Note (2).  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Under 38 
C.F.R. § 4.59, painful motion is an important factor of 
disability from arthritis and actually painful joints are 
entitled to at least the minimum compensable rating for the 
joint.  Within this context, a finding of functional loss due 
to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

VA treatment records note that the Veteran has a history of 
spondylolisthesis, but there is no evidence of limitation of 
motion.  February and December 2005 treatment records note 
that the Veteran complains of generalized arthritic 
discomfort, but has no limitation of movement.  A February 
2007 note records that the Veteran does not suffer from 
scoliosis, kyphosis, or lordosis of the back.  

Treatment records from the Veteran's chiropractor, Dr. M.M., 
show that the Veteran has complained of low back pain for 
many years as well as numbness in the leg.  On examination, 
the Veteran had tightness in his low back muscles.  Dr. M.M. 
measured the Veteran's range of motion in July 2007, however 
it does not appear that he used the same method as VA and the 
Board is unable to interpret his findings.  

The Veteran was afforded a VA examination in April 2007.  The 
Veteran reported daily dull low back pain of one out of ten 
intensity, with numbness in the left lower extremity.  He 
denied stiffness and weakness, as well as flare-ups and 
incapacitating episodes.  He indicated that he had not missed 
any work due to his low back disability.  

On examination, the Veteran's posture, gait, and curvature of 
the spine were normal.  There was no muscle spasm or 
tenderness to palpation.  Straight leg raising was negative.  
There were no sensory or motor changes and the Veteran's deep 
tendon reflexes were symmetrical and normal. There was no 
limitation to the Veteran's range of motion of his 
thoracolumbar spine, including limitation due to repetition, 
pain, fatigue, weakness, or lack of endurance.  The Veteran's 
spine was not ankylosed.  The examiner concluded that the 
Veteran did not have intervertebral disc syndrome.  The 
Veteran was diagnosed with spondylolithesis L5-S1 with left 
L5 radiculopathy and mild chronic low back pain.  

At his April 2009 hearing before the undersigned Veterans' 
Law Judge, the Veteran stated that although he experienced 
discomfort in his low back everyday, as well as numbness in 
his left leg and foot, he only experienced pain three or four 
days a week, lasting approximately half a day.  He claimed 
that he had required bedrest three times in the past twelve 
months for a few days at a time, roughly a week in total.  He 
denied muscle spasms.  He reported that he used a brace on 
his back when he works, especially if he is lifting.  He 
denied using a cane or walker, epidural injections, or 
surgery.  He reported taking aspirin and Celebrex.  

To warrant a 10 percent rating under the General Formula, the 
Veteran must have forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees or a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees.  Here, 
there is no objective evidence that the Veteran has any 
limitation of motion of the thoracolumbar spine, including 
limitation of motion due to pain.  

The Veteran does not have a diagnosis of intervertebral disc 
syndrome and in fact, the April 2007 VA examiner concluded 
that the Veteran did not have intervertebral disc syndrome.  
Furthermore, although he stated at his April 2009 hearing 
that he has required bedrest on three occasions in the last 
year, there is no evidence in the Veteran's medical records 
that this bed rest was prescribed by a physician as required 
by VA regulations.  Thus, a rating is not appropriate under 
the Formula for Rating Intervertebral Disc Syndrome.  

As an April 2007 x-ray shows degenerative changes to the 
Veteran's spine, the Board has also considered whether a 
compensable rating could be granted under Diagnostic Code 
5003, which rates degenerative arthritis.  

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, on the basis of limitation of motion as 
per the diagnostic codes for the specific joint.  If the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is assigned for each 
major joint or group of minor joints affected by limitation 
of motion.  Id.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.  In the absence 
of limitation of motion, a 10 percent rating can be assigned 
for x-ray evidence of 2 or more major joints or 2 or more 
minor joint groups and a 20 percent rating can be assigned if 
such involvement includes occasional incapacitating episodes.  
Id.

38 C.F.R. § 4.45 provides that for the purpose of rating 
arthritis, the lumbar vertebrae and the lumbosacral 
articulation and the sacroiliac articulation are considered 
groups of minor joints.  

As the April 2007 x-ray showed degenerative changes at L3-L4, 
L4-L5, and L5-S1, the Board finds that there is sufficient 
evidence to warrant a 10 percent disability rating under 
Diagnostic Code 5003 based on x-ray evidence of arthritis 
involving two or more minor joints.  However, because there 
is insufficient evidence of incapacitating episodes, a 20 
percent disability rating is not warranted.  

However, the Veteran has also been diagnosed with 
radiculaopathy of the left lower extremity, secondary to his 
service connected spondylolithesis.  Accordingly, a separate 
rating for this disability may be possible under Diagnostic 
Code 8520, which rates complete and incomplete paralysis of 
the sciatic nerve.  

Complete paralysis of the sciatic nerve, where the foot 
dangles or drops, there is no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
lost, is rated as 80 percent disabling.  38 C.F.R. § 4.124a 
Diagnostic Code 8520.  Severe paralysis of the sciatic nerve, 
with marked muscular atrophy, is rated as 60 percent 
disabling.  Id.  Moderately severe, moderate, and mild 
incomplete paralysis of the sciatic nerve are rated as 40, 
20, and 10 percent disabling, respectively.  Id.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  See 
Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).  When the involvement is wholly sensory, the rating 
should be for mild, or at most, the moderate degree.  Id.

Peripheral neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain - at 
times excruciating, is rated on the same scale provided for 
the injury of the nerve involved, with a maximum equal to 
severe, incomplete paralysis.  38 C.F.R. § 4.123.  Similarly, 
peripheral neuralgia, characterized usually by a dull and 
intermittent pain of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

Given the Veteran's statements that he regularly experiences 
numbness in his left lower extremity, as well as a medical 
diagnosis of radiculopathy, the Board finds that a rating of 
10 percent for mild incomplete paralysis of the sciatic nerve 
is warranted at this time.  

As the preponderance of the evidence shows that motor 
strength, sensation, and deep tendon reflexes remain intact, 
a rating higher than 10 percent is not warranted.  
Additionally, a rating under a diagnostic code for another 
peripheral nerve would not yield a higher rating.  

Also considered by the Board is whether the Veteran's low 
back disability warrants referral for extraschedular 
consideration.  To accord justice in an exceptional case 
where the scheduler standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R.  § 3.321(b)(1) (2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

Here, the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Therefore, no 
referral for extraschedular consideration is required and no 
further analysis is in order.

In conclusion, the Board finds that a disability rating of 10 
percent is warranted for the Veteran's low back disability, 
as well as for radiculopathy of the left lower extremity.  
However, a disability rating in excess of 10 percent for 
either disability is not warranted.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the- doubt rule.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The VCAA duty to notify was satisfied prior to the RO's 
rating decision by way of a letter sent to the Veteran in 
June 2007 that informed him of what evidence was required to 
substantiate his claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  Additionally, the 
Veteran was informed of how VA assigns disability ratings and 
effective dates.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

In May 2008, the RO sent the Veteran a letter complying with 
the Court's holding in Vazquez-Flores.  However, this notice 
letter was not provided to the Veteran prior to the initial 
unfavorable decision on the claim by the RO and was not 
followed by any readjudication.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or a supplemental statement of the case, is 
sufficient to cure a timing defect).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  However, in the recent case of Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009), the United States Supreme 
Court determined that the Federal's Circuit's "harmless 
error" analysis set forth in Sanders v. Nicholson was too 
complex and rigid, its presumptions imposed unreasonable 
evidentiary burdens upon the VA, and it would too often 
require an appellate court to treat as harmful errors that in 
fact were harmless.  Instead, the Supreme Court held that in 
cases were notice was inadequate, the reviewing court should 
consider the totality of the circumstances in determining 
whether the Veteran was prejudiced by the error. 

Here, the Board finds that the Veteran has not been 
prejudiced by the RO's failure to readjudicate his claim 
after he was provided with Vazquez-Flores notice.  Following 
receipt of the May 2008 Vazquez-Flores letter, the Veteran 
submitted a statement indicating that he had no additional 
evidence to submit.  Additionally, the Veteran was afforded a 
hearing before the undersigned Veterans' Law Judge in April 
2009 and given an opportunity to present additional evidence 
regarding his claim.  Accordingly, the Board finds that a 
remand in unnecessary under these circumstances.   

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records, as well as VA and private 
treatment records.  The Veteran was also afforded VA 
examinations for his low back disability in April 2007.  The 
Board notes that the Veteran complained at his April 2009 
hearing that his examination was inadequate.  The Veteran 
felt that the exam was too brief and that the examiner did 
not take the time to understand the Veteran's disability.  
The Veteran also pointed out several errors he believes the 
examiner made.  The Board has carefully reviewed the 
examiner's report and has concluded that the examination 
adequately provides information concerning the current level 
of severity of the Veteran's low back disability.  However, 
the Board has taken into consideration the Veteran's 
statements as to the alleged inaccuracies in the report.    

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Entitlement to a 10 percent disability rating for a low back 
disability is granted.  

Entitlement to a 10 percent rating for radiculopathy of the 
left lower extremity is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


